— In a proceeding, inter alia, pursuant to CELR article 78 to compel the Town of Brookhaven to issue a road-opening permit or to hold a hearing on the petitioner’s application for such a permit, the Town of Brookhaven, the Building Department of the Town of Brook-haven, and the Flanning Department of the Town of Brookhaven appeal from (1) an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated April 5, 2006, which denied their motion to dismiss the petition, and (2) a judgment of the same court dated October 6, 2006, which granted that branch of the *469petition which was to compel the Town of Brookhaven to hold a hearing on the petitioner’s application.
Ordered that the appeals are dismissed, without costs or disbursements.
We dismiss the appeal from the order dated April 5, 2006 because no appeal lies as of right from an intermediate order in a proceeding pursuant to CPLR article 78, and we decline to grant leave to appeal in light of the fact that the appeal has been rendered academic (see CPLR 5701 [b] [1]).
The appeal from the judgment dated October 6, 2006 must be dismissed because the issues raised have been rendered academic by the sale of the subject property pursuant to which the permit at issue was sought, and no exception to the mootness doctrine is argued or present (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-714 [1980]). Skelos, J.P., Ritter, Florio and Dickerson, JJ., concur.